                      Case 1:20-cv-01424-KPF Document 28
                                                      27 Filed 10/30/20 Page 1 of 1




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                                    M. Adil Yaqoob
Corporation Counsel                                100 CHURCH STREET                        Labor and Employment Law Division
                                                   NEW YORK, NY 10007                                     phone: (212) 356-0879
                                                                                                             fax: (212) 356-2438
                                                                                                   email: myaqoob@law.nyc.gov


                                                                         October 30, 2020

         Via ECF
         Honorable Gabriel W. Gorenstein                   MEMORANDUM ENDORSEMENT
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312

                          Re: Christopher Wallace v. City of New York, Department of Education
                              Civil Action No.: 20-CV-01424 (KPF) (GG)

         Dear Judge Gorenstein:

                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent Defendant the New York
         City Department of Education (“DOE”) in the above-referenced matter. In accordance with
         Your Honor’s Individual Rules of Practice, I write to respectfully request that the settlement
         conference, in this case, currently scheduled for November 13, 2020 at 10:00 am (see ECF dkt
         no. 26) be adjourned to December 4, 2020 at 10:00 am. This request is being made because I am
         still conferring with the DOE regarding settlement and will be unlikely to have a response to
         Plaintiff’s demand by the current November 6 deadline. This is the first requested adjournment
         of the date for the settlement conference. Defendant also asks that the deadlines associated with
         the settlement conference also be adjourned to align with the new date for the settlement
         conference. Plaintiff’s counsel consents to this requested adjournment and has indicated that he
         would be available on December 4, 2020 for a settlement conference.

                           I thank the Court for its consideration of this request.



                                                                         Respectfully submitted,
                                                                                /s/
                                                                         M. Adil Yaqoob
                                                                         Assistant Corporation Counsel
         cc:      Justin S. Clark (via ECF)      Conference adjourned to December 4, 2020 at 10:00 am. Submissions due
                  Attorney for Plaintiff         November 30, 2020.
                  Levine & Blitt PLLC
                                                 So Ordered.




                                                    October 30, 2020
